          Case 3:20-mj-01150-MDD Document 1 Filed 03/18/20 PageID.1 Page 1 of 3

                                                                                       FILE
 1                                                                                       MAR I 8 2020
                                     UN IT ED STATES DISTR I CT COUR
 2                                                                                CU:: HK. US lllS I HIC f COU HT
                                 SOUTHERN DISTRICT OF CALIFORN               iiOUTHERN DISH11CT Of-' CALIFORNIA
                                                                             fJ"f                             r'f::PUTY
 3

 4       UNITED STATES OF AMERICA ,                        Case No.       20MJ1150
 5                     Plaintiff,                          COMPLAINT FOR VIOLATION OF
 6                          v.                             Title 49, U.S.C. Section
                                                           46505 (b) (1) - Carrying a Weapon or
 7                                                         Explosive on an Aircra ft
         ELAN LEROY GWYNN ,
 8
                       Defendant .
 9

10           The undersigned complainant being duly sworn sta t es :

11           On   or    about    March    17,    2020 ,    within     the    So uthern        District           of

12   Californi a ,      defendant      ELAN     LEROY     GWYNN ,   when    att e mpting         to     get      on

13   American Airlines Flight AA1064 from Sa n Diego International Airport to

14   Dallas/Fort Worth International Airport , an aircraft that was in or was

15   intended      for     o peration     in     air      transportati o n      or      intrastate             air

16   transportation,         did knowingly have on or about his person or pr o pert y

17   a concealed dangerous weapon , to wit : a Glock 1 9 replica ghost gun with

18   a    fifteen-round magazine           loaded with         e l even    9 millimeter           rounds         of

19   ammun iti on ,     that was and would have been accessible t o him in flight ,

20   in violation o f Title 49 , United States Code , Section 46505 .

21           This comp l aint is based on the attached Pro bable Cause Statement ,

22   which is incorporated herein by reference.

23

24                                                        SPECIAL AGENT ZAC HARY WEIGEL
                                                          FEDERAL BUREAU OF INVESTIGATION
25
     Sworn to before me and subscribed in my presence , this
     March , 2020 .
                                                                                       f-L_        day           of
26

27

28
                                                          H&~DEMB:
                                                          UNITED STATES MAG I STRATE JUDGE
          Case 3:20-mj-01150-MDD Document 1 Filed 03/18/20 PageID.2 Page 2 of 3




 1                                    PROBABLE CAUSE STATEMENT
 2          On or      about   March   1 7,    2 02 0 ,       defendant     ELAN     LEROY GWYNN,      when

 3   attempting to get on American Airlines Flight AA1064                               from San Diego

 4   International Airport to Dallas/Fort Worth Inter national Airport and

 5   later American Airlines Flight AA20 fr om Dallas/Fort Worth to London

 6   Heathrow, did knowingly have a concealed dangerous weapon in his carry-

 7   on luggage that was and would have been accessible to him in flight.

 8          At approximately 8:45 am, GWYNN entered the San Diego International

 9 Airport, which is located in the Southern District of Califo rnia. GWYNN

10   was    traveling with his mother.               They both checked in at                  the    ticket

11   counter at approximately 9:00 am. GWYNN's mother checked three pieces

12   of    luggage,     and    the   two     proceeded          to   the    Transportation      Security

13   Administration        (TSA)     security checkpoint              five,    which     is   l ocated   in

14   terminal two.

15          At the checkpoint , GWYNN presented his identifi cation and boarding

16   pass. GWYNN then entered lane seven and placed his carry - on bag on the

17   conveyor belt for the X-ray machine. A TSA Officer identified an object

18   that appeared to be a loaded firearm in GWYNN's bag on the X-ray machine.

19   Per TSA procedure, a TSA supervisor was notified and subsequently the

20   San Diego Harbor Police Department (HPD ) were called.

21          At   the    same   time    his    bag     was       being      scanned    GWYNN   was     being
22   processed through the body scanner, which showed an anomaly in his groin
23   area. GWYNN said "I have chapstick," and a TSA Officer conducted a pat-

24   down. The officer discovered a via l that contained a white substance.
25   TSA notified HPD about the vial.
26          HPD Officer Bishop responded at approximately 9: 30 am.                                 Officer
27   Bishop approached GWYNN and asked if the bag was his. GWYNN stated that
28   it was his bag. Officer Bishop asked if there was anything dangerous
                                                          2
         Case 3:20-mj-01150-MDD Document 1 Filed 03/18/20 PageID.3 Page 3 of 3




 1   inside. GWYNN stated "yes, my gun." GWYNN then said the gun belonged to

 2   his friend but that he could not remember his friend's name.                      GWYNN's

 3   mother stated that her son had been stressed and forg ot t hat he put the

 4   gun in the bag, and that the gun belonged to her deceased husband. GWYNN

 5   then stated that it was his father's gun. Officer Bisho p asked GWYNN if

 6   he was on probation or parole. GWYNN stated he was n o t, but that he has

 7   a felony conviction related to narcotics.

 8         Officer Bishop retrieved GWYNN's bag and took it int o a room to

 9   secure the firearm,       a Glock 19 replica ghost gun with a fifteen-round

10   magazine loaded with eleven 9 millimeter rounds of ammuniti o n.              1   The gun

11   was loose in the bottom of the bag.

12         After securing the firearm, Officer Bisho p returned and told GWYNN

13   that he was going to be taken into custody. At that time, Office Bishop

14   observed a vial in GWYNN's hand.           GWYNN said the v ial contained "salt

15   for   my   margaritas."    GWYNN   later       admitted   that   the   vial   c o ntained

16   methamphetamine.

17          Defendant was secured and taken to the HPD security office where

18   he was placed under arrest at approximately 5:00 pm.

19

20

21

22

23

24

25

26

27   1    A "ghost gun" is a firearm made by an individual without a
28   serial number or other identifying markings.

                                                3
